PER CURIAM.
Robert Weinfeld appeals from the district court’s order dismissing as moot his motion for clarification of payment. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Unum Life Ins. Co. of America v. Weinfeld, No. CA-99-1030 PJM (D.Md. Feb. 9, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.